                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION
      IN RE:     KERRY L. LUTE                                 CASE NO. 18-20299



                 DEBTOR                                        CHAPTER 13




       MOTION TO RECONSIDER AND TO ALLOW LATE FILED OBJECTION

       SN Servicing Corporation, through undersigned counsel, respectfully moves the Court to

reconsider a filed objection to confirmation based upon the following representation:

                                                 1.

       SN Servicing Corporation is the holder of a promissory note secured by a mortgage on

Debtor’s principal residence located at 2113 8th Street, Lake Charles, Louisiana 70601.

                                                 2.

       Debtor filed a Chapter 13 Bankruptcy Petition on April 18, 2018. On October 22, 2019,

SN Servicing Corporation filed its Proof of Claim (7-1), which includes a total indebtedness of

$21,475.92.

                                                 3.

         Debtor’s proposed Amended Plan, (DE 22) provided that the value of the Property is

$47,750.00 and the amount of the secured claim of SN Servicing Corporation is $17,219.51

bearing interest at 6.25%. The Court confirmed that plan, and the Trustee scheduled the claim to

be paid at $17,219.51 bearing interest at 6.25%. The amount of $17,219.51 was actually the unpaid

principal balance at the time of the bankruptcy filing.




  18-20299 - #34 File 04/09/20 Enter 04/09/20 12:24:02 Main Document Pg 1 of 3
                                           4.

       Undersigned Counsel then filed an Objection to debtors Amended Plan on February 24,

2020 (DE 25). The confirmation hearing was set for March 26, 2020. The objection was not filed

in time. The court entered an Order confirming debtors Amended Plan on March 20, 2020 which

does not properly address SN Servicing Corporation’s timely filed claim.

       WHEREFORE, SN Servicing Corporation prays that its motion be granted.

                                                   Submitted By:
                                                   /s/ Matthew Resor
                                                   Matthew Resor (No. 36929)
                                                   Cris Jackson (No. 20876)
                                                   JACKSON & McPHERSON, L.L.C.
                                                   935 Gravier Street, Suite 1400
                                                   New Orleans, LA 70112
                                                   Phone: (504) 581-9444
                                                   Fax: (504) 588-2888
                                                   Email: mresor@jacksonmcpherson.com
                                                   Email: cjackson@jacksonmcpherson.com




  18-20299 - #34 File 04/09/20 Enter 04/09/20 12:24:02 Main Document Pg 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION
     IN RE:    KERRY L. LUTE                                  CASE NO. 18-20299



               DEBTOR                                         CHAPTER 13




                               CERTIFICATE OF SERVICE

       I certify that a copy of the Motion to Reconsider and to Allow Late filed Objection of SN

Servicing Corporation has been served on the Debtor's counsel and the Chapter 13 Trustee

electronically, through CM/ECF on April 9th, 2020.

Wade Kelly, Counsel for Debtor
wnkellylaw@yahoo.com

Keith A. Rodriguez, Chapter 13 Trustee
ecf@keithrodriguez.com

/s/ Matthew Resor
Matthew Resor (No. 36929)




  18-20299 - #34 File 04/09/20 Enter 04/09/20 12:24:02 Main Document Pg 3 of 3
